Exhibit 10.8
EXCHANGE NATIONAL BANCSHARES, INC.
2007 OMNIBUS INCENTIVE PLAN*
 

*   Pursuant to resolutions adopted by the Board of Directors of Hawthorn
Bancshares, Inc. (formerly known as Exchange National Bancshares, Inc.), (i) the
name of the Exchange National Bancshares, Inc. 2007 Omnibus Incentive Plan was
changed to the Hawthorn Bancshares, Inc. 2007 Omnibus Incentive Plan and
(ii) all references to Exchange National Bancshares, Inc. in the Hawthorn
Bancshares, Inc. 2007 Omnibus Incentive Plan were changed to Hawthorn
Bancshares, Inc., and this Plan shall be deemed to be amended in accordance with
such resolutions.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
SECTION 1 INTRODUCTION
    5  
 
       
1.1 Establishment
    5  
1.2 Purpose
    5  
1.3 Duration
    5  
1.4 Plan Subject to Shareholder Approval
    5  
 
       
SECTION 2 DEFINITIONS
    5  
 
       
2.1 The following terms shall have the meanings set forth below.
    5  
“1933 Act”
    5  
“1934 Act”
    5  
“Affiliate”
    6  
“Award”
    6  
“Award Agreement”
    6  
“Beneficiary”
    6  
“Board”
    6  
“Bonus Shares”
    6  
“Cause”
    6  
“Change in Control”
    7  
“Code”
    8  
“Committee”
    8  
“Company”
    8  
“Continuing Director”
    8  
“Control”
    8  
“Covered Employee”
    8  
“Date of Grant” or “Grant Date”
    8  
“Deferred Shares”
    9  
“Disabled” or “Disability”
    9  
“Effective Date”
    9  
“Eligible Employees”
    9  
“Employee”
    9  
“Executive Officer”
    9  
“Fair Market Value”
    9  
“Freestanding SAR”
    9  
“Holder”
    10  
“Incentive Stock Option”
    10  
“Nonqualified Stock Option”
    10  
“Option”
    10  
“Option Agreement” or “Option Award Agreement”
    10  
“Option Exercise Price”
    10  
“Optionee”
    10  

i



--------------------------------------------------------------------------------



 



         
“Participant”
    10  
“Performance Award”
    10  
“Performance Period”
    10  
“Performance Shares”
    10  
“Performance Units”
    10  
“Person”
    11  
“Plan”
    11  
“Restricted Stock”
    11  
“Restricted Stock Unit”
    11  
“Rule 16b-3”
    11  
“SAR” or “Stock Appreciation Right”
    11  
“SAR Holder”
    11  
“Section 16 Person”
    11  
“Service Provider”
    11  
“Share”
    11  
“Stock”
    11  
“Subsidiary”
    11  
“Tandem SAR”
    11  
“Vested Option”
    11  
2.2 General Interpretive Principles
    12  
 
       
SECTION 3 PLAN ADMINISTRATION
    12  
 
       
3.1 Composition of Committee
    12  
3.2 Authority of Committee
    12  
3.3 Committee Delegation
    13  
3.4 Determination Under the Plan
    13  
 
       
SECTION 4 STOCK SUBJECT TO THE PLAN
    13  
 
       
4.1 Number of Shares
    13  
4.2 Unused and Forfeited Stock
    14  
4.3 Adjustments in Authorized Shares
    14  
4.4 General Adjustment Rules.
    14  
 
       
SECTION 5 PARTICIPATION
    15  
 
       
5.1 Basis of Grant
    15  
5.2 Types of Grants; Limits
    15  
5.3 Award Agreements
    15  
5.4 Restrictive Covenants
    15  
5.5 Maximum Annual Award
    15  
 
       
SECTION 6 STOCK OPTIONS
    16  
 
       
6.1 Grant of Options
    16  
6.2 Option Agreements
    16  

ii



--------------------------------------------------------------------------------



 



         
(a)Number of Shares
    16  
(b)Price
    16  
(c)Duration of Options
    17  
(d)Termination of Service, Death, Disability, etc
    17  
(e)Transferability
    17  
(f)Exercise, Payments, etc.
    17  
(g)Date of Grant
    18  
(h)Withholding
    18  
(i)Adjustment of Options
    19  
6.3 Shareholder Privileges
    19  
 
       
SECTION 7 STOCK APPRECIATION RIGHTS
    20  
 
       
7.1 Grant of SARs
    20  
(a)Number of Shares
    20  
(b)Exercise Price and Other Terms
    20  
7.2 SAR Award Agreement
    20  
7.3 Exercise of Tandem SARs
    20  
7.4 Exercise of Freestanding SARs
    20  
7.5 Expiration of SARs
    21  
7.6 Payment of SAR Amount
    21  
 
       
SECTION 8 AWARDS OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS
    21  
 
       
8.1 Restricted Stock Awards Granted by Committee
    21  
8.2 Restricted Stock Unit Awards Granted by Committee
    21  
8.3 Restrictions
    21  
8.4 Privileges of a Shareholder, Transferability
    22  
8.5 Enforcement of Restrictions
    22  
8.6 Termination of Service, Death, Disability, etc
    22  
 
       
SECTION 9 PERFORMANCE SHARES, PERFORMANCE UNITS, BONUS SHARES AND DEFERRED
SHARES
    23  
 
       
9.1 Awards Granted by Committee
    23  
9.2 Terms of Performance Shares or Performance Units
    23  
9.3 Bonus Shares
    23  
9.4 Deferred Shares
    23  
 
       
SECTION 10 Performance Awards; Section 162(M) Provisions
    23  
 
       
10.1 Terms of Performance Awards
    23  
10.2 Performance Goals
    24  
10.3 Adjustments
    25  
10.4 Other Restrictions
    25  
10.5 Section 162(m) Limitations
    25  

iii



--------------------------------------------------------------------------------



 



         
SECTION 11 REORGANIZATION, CHANGE IN CONTROL OR LIQUIDATION
    25  
 
       
SECTION 12 RIGHTS OF EMPLOYEES; PARTICIPANTS
    26  
 
       
12.1 Employment
    26  
12.2 Nontransferability
    26  
12.3 Permitted Transfers
    27  
 
       
SECTION 13 GENERAL RESTRICTIONS
    27  
 
       
13.1 Investment Representations
    27  
13.2 Compliance with Securities Laws.
    27  
13.3 Stock Restriction Agreement
    28  
 
       
SECTION 14 OTHER EMPLOYEE BENEFITS
    28  
 
       
SECTION 15 PLAN AMENDMENT, MODIFICATION AND TERMINATION
    28  
 
       
15.1 Amendment, Modification, and Termination
    28  
15.2 Adjustment Upon Certain Unusual or Nonrecurring Events
    28  
15.3 Awards Previously Granted
    28  
 
       
SECTION 16 WITHHOLDING
    29  
 
       
16.1 Withholding Requirement
    29  
16.2 Withholding with Stock
    29  
 
       
SECTION 17 NONEXCLUSIVITY OF THE PLAN
    29  
 
       
17.1 Nonexclusivity of the Plan
    29  
 
       
SECTION 18 REQUIREMENTS OF LAW
    30  
 
       
18.1 Requirements of Law
    30  
18.2 Code Section 409A
    30  
18.3 Rule 16b-3
    30  
18.4 Governing Law
    30  

iv



--------------------------------------------------------------------------------



 



EXCHANGE NATIONAL BANCSHARES, INC.
2007 OMNIBUS INCENTIVE PLAN
SECTION 1
INTRODUCTION

1.1   Establishment. Exchange National Bancshares, Inc., a corporation organized
and existing under the laws of the state of Missouri (the “Company”), hereby
establishes the Exchange National Bancshares, Inc. 2007 Omnibus Incentive Plan
(the “Plan”) for certain employees of the Company and its affiliates, certain
non-employee directors of the Company and its affiliates and certain
non-employee advisory directors of the Company and its affiliates.   1.2  
Purpose. The purpose of this Plan is to encourage employees, non-employee
directors and non-employee advisory directors of the Company and its affiliates
and subsidiaries to acquire a proprietary and vested interest in the growth and
performance of the Company. The Plan also is designed to assist the Company in
attracting and retaining employees, non-employee directors and non-employee
advisory directors by providing them with the opportunity to participate in the
success and profitability of the Company.   1.3   Duration. The Plan shall
commence on the Effective Date and shall remain in effect, subject to the right
of the Board to amend or terminate the Plan at any time pursuant to Section 15
hereof, until all Shares subject to the Plan shall have been issued, purchased
or acquired according to the Plan’s provisions. Unless the Plan shall be
reapproved by the shareholders of the Company and the Board renews the
continuation of the Plan, no Awards shall be issued pursuant to the Plan after
the tenth (10th) anniversary of the Effective Date.   1.4   Plan Subject to
Shareholder Approval. Although the Plan is effective on the Effective Date, the
Plan’s continued existence is subject to the Plan being approved by the
Company’s shareholders within 12 months of the Effective Date. Any Awards
granted under the Plan after the Effective Date but before the approval of the
Plan by the Company’s shareholders will become null and void if the Company’s
shareholders do not approve this Plan within such 12-month period.

SECTION 2
DEFINITIONS

2.1   The following terms shall have the meanings set forth below.       “1933
Act” means the Securities Act of 1933, as it may be amended from time to time.  
    “1934 Act” means the Securities Exchange Act of 1934, as it may be amended
from time to time.

5



--------------------------------------------------------------------------------



 



    “Affiliate” of the Company means any Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by, or is under
common Control with the Company.       “Award” means a grant made under this
Plan in any form, which may include but is not limited to, Stock Options,
Restricted Stock, Restricted Stock Units, Bonus Shares, Deferred Shares,
Performance Shares, Stock Appreciation Rights and Performance Units.      
“Award Agreement” means a written agreement or instrument between the Company
and a Holder evidencing an Award.       “Beneficiary” means the person, persons,
trust or trusts which have been designated by a Holder in his or her most recent
written beneficiary designation filed with the Company to receive the benefits
specified under this Plan upon the death of the Holder, or, if there is no
designated beneficiary or surviving designated beneficiary, then the Person or
Persons entitled by will or the laws of descent and distribution to receive such
benefits.       “Board” means the Board of Directors of the Company.      
“Bonus Shares” means Shares that are awarded to a Participant without cost and
without restriction in recognition of past performance (whether determined by
reference to another employee benefit plan of the Company or otherwise) or as an
incentive to become an employee of the Company or a Subsidiary.       “Cause”
means, unless otherwise defined in an Award Agreement:

  (i)   Participant’s conviction of, plea of guilty to, or plea of nolo
contendere to a felony or other crime that involves fraud or dishonesty;    
(ii)   Any willful action or omission by a Participant which would constitute
grounds for immediate dismissal under the employment policies of the Company by
which Participant is employed, including intoxication with alcohol or illegal
drugs while on the premises of the Company, or violation of sexual harassment
laws or the internal sexual harassment policy of the Company by which
Participant is employed;     (iii)   Participant’s habitual neglect of duties,
including repeated absences from work without reasonable excuse; or     (iv)  
Participant’s willful and intentional material misconduct in the performance of
his duties that results in financial detriment to the Company;

      provided, however, that for purposes of clauses (ii), (iii) and (iv),
“Cause” shall not include any one or more of the following: bad judgment,
negligence or any act or omission believed by the Participant in good faith to
have been in or not opposed to the interest of the Company (without intent of
the Participant to gain,

6



--------------------------------------------------------------------------------



 



      directly or indirectly, a profit to which the Participant was not legally
entitled). A Participant who agrees to resign from his affiliation with the
Company in lieu of being terminated for Cause may be deemed, in the sole
discretion of the Committee, to have been terminated for Cause for purposes of
this Plan.

    “Change in Control” means the first to occur of the following events:

  (i)   Any Person is or becomes the Beneficial Owner (within the meaning set
forth in Rule 13d-3 under the 1934 Act), directly or indirectly, of securities
of the Company (not including for this purpose any securities acquired directly
from the Company or its Affiliates or held by an employee benefit plan of the
Company) representing 50% or more of the combined voting power of the Company’s
then outstanding securities, excluding any Person who becomes such a Beneficial
Owner in connection with a transaction described in clause (x) of paragraph
(iii) of this definition; or     (ii)   The following individuals cease for any
reason to constitute a majority of the number of directors then serving:
individuals who, on the Effective Date, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors on the Effective Date or whose
appointment, election or nomination for election was previously so approved or
recommended; or     (iii)   There is consummated a merger or consolidation of
the Company with any other corporation, OTHER THAN (x) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of the Company, at least 50% of the combined voting power of the securities
of the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (y) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including for this purpose any securities
acquired directly from the Company or its Affiliates other than in connection
with the acquisition by the Company or its Affiliates of a

7



--------------------------------------------------------------------------------



 



  business)   representing 50% or more of the combined voting power of the
Company’s then outstanding securities; or

  (iv)   The shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by shareholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale.

    Notwithstanding the foregoing, a “Change in Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Company’s common stock immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the Company’s assets
immediately following such transaction or series of transactions.       “Code”
means the Internal Revenue Code of 1986, as it may be amended from time to time,
and the rules and regulations promulgated thereunder.       “Committee” means
(i) the Board, or (ii) one or more committees of the Board to whom the Board has
delegated all or part of its authority under this Plan. Initially, the Committee
shall be the Compensation Committee of the Board which is delegated all of the
Board’s authority under this Plan as contemplated by clause (ii) above.      
“Company” means Exchange National Bancshares, Inc., a Missouri corporation, and
any successor thereto.       “Continuing Director” means any person who was a
member of the Board as of the Effective Date, and any person who subsequently
becomes a member of such Board if such person’s appointment, election or
nomination for election to such Board is recommended or approved by a majority
of the then Continuing Directors, unless the Continuing Directors designate such
person as not a Continuing Director.       “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a person, whether through the ownership of voting
securities, by contract or otherwise.       “Covered Employee” means an Employee
that meets the definition of “covered employee” under Section 162(m)(3) of the
Code.       “Date of Grant” or “Grant Date” means, with respect to any Award,
the date as of which such Award is granted under the Plan.

8



--------------------------------------------------------------------------------



 



    “Deferred Shares” means Shares that are awarded to a Grantee on a deferred
basis pursuant to Section 9.4.       “Disabled” or “Disability” means an
individual (i) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
3 months under a Company-sponsored accident and health plan. Notwithstanding the
above, with respect to an Incentive Stock Option and the period of time
following a separation from service in which a Holder may exercise such
Incentive Stock Option, “disabled” shall have the same meaning as defined in
Code section 22(e)(3).       “Effective Date” means June 13, 2007.      
“Eligible Employees” means all Employees (including officers and directors who
are also Employees) of the Company or an Affiliate upon whose judgment,
initiative and efforts the Company depends, or will depend, for the successful
conduct of the Company’s business.       “Employee” means a common law employee
of the Company or an Affiliate.       “Executive Officer” means (i) the
president of the Company, any vice president of the Company, including any vice
president of the Company in charge of a principal business unit, division or
function (such as sales, administration, or finance), any other officer who
performs a policy making function or any other person who performs similar
policy making functions for the Company, (ii) Executive Officers (as defined in
part (i) of this definition) of subsidiaries of the Company who perform policy
making functions for the Company, and (iii) any Person designated or identified
by the Board as being an Executive Officer for purposes of the 1933 Act or the
1934 Act, including any Person designated or identified by the Board as being a
Section 16 Person.       “Fair Market Value” means, as of any date, the value of
the Stock determined in good faith, from time to time, by the Committee in its
sole discretion, and for this purpose the Committee may adopt such formulas as
in its opinion shall reflect the true fair market value of such Stock from time
to time and may rely on such independent advice with respect to such fair market
value as the Committee shall deem appropriate. In the event that the Shares of
the Company are traded on a national securities exchange, the Committee may
determine that the Fair Market Value of the Stock shall be based upon the
closing price on the trading day of the applicable date as reported in The Wall
Street Journal and consistently applied. If the securities exchange is closed on
the applicable date, the closing price on the next day the securities exchange
is open will be the Fair Market Value.       “Freestanding SAR” means any SAR
that is granted independently of any Option.

9



--------------------------------------------------------------------------------



 



    “Holder”means a Participant, Beneficiary or Permitted Transferee who is in
possession of an Award Agreement representing an Award that (i) in the case of a
Participant has been granted to such individual, (ii) in the case of a
Beneficiary has transferred to such person under the laws of descent and
distribution, or (iii) in the case of a Permitted Transferee, has been
transferred to such person as permitted by the Committee, and, with respect to
all of the above cases (i), (ii) and (iii), such Award Agreement has not
expired, been canceled or terminated.       “Incentive Stock Option” means any
Option designated as such and granted in accordance with the requirements of
Section 422 of the Code.       “Nonqualified Stock Option” means any Option to
purchase Shares that is not an Incentive Stock Option.       “Option” means a
right to purchase Stock at a stated price for a specified period of time. Such
definition includes both Nonqualified Stock Options and Incentive Stock Options.
      “Option Agreement” or “Option Award Agreement” means a written agreement
or instrument between the Company and a Holder evidencing an Option.      
“Option Exercise Price” means the price at which Shares subject to an Option may
be purchased, determined in accordance with Section 6.2(b).       “Optionee”
shall have the meaning as set forth in Section 6.2. For the avoidance of any
doubt, in situations where the Option has been transferred to a Permitted
Transferee or passed to a Beneficiary in accordance with the laws of descent and
distribution, the Optionee will not be the same person as the Holder of the
Option.       “Participant” means a Service Provider of the Company designated
by the Committee from time to time during the term of the Plan to receive one or
more Awards under the Plan.       “Performance Award” means any Award that will
be issued or granted, or become vested or payable, as the case may be, upon the
achievement of certain performance goals (as described in Section 10) to a
Participant pursuant to Section 10.       “Performance Period” means the period
of time as specified by the Committee during which any performance goals are to
be measured.       “Performance Shares” means an Award made pursuant to
Section 9 which entitles a Holder to receive Shares, their cash equivalent, or a
combination thereof based on the achievement of performance targets during a
Performance Period.       “Performance Units” means an Award made pursuant to
Section 9 which entitles a Holder to receive cash, Stock or a combination
thereof based on the achievement of performance goals during a Performance
Period.

10



--------------------------------------------------------------------------------



 



    “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the 1934 Act and used in Sections 13(d) and 14(d) thereof, including “group” as
defined in Section 13(d) thereof.       “Plan” means the Exchange National
Bancshares, Inc. 2007 Omnibus Incentive Plan, as set forth in this instrument
and as hereafter amended from time to time.       “Restricted Stock” means Stock
granted under Section 8 that is subject those restrictions set forth therein and
the Award Agreement.       “Restricted Stock Unit” means an Award granted under
Section 8 evidencing the Holder’s right to receive a Share (or, at the
Committee’s discretion, a cash payment equal to the Fair Market Value of a
Share) at some future date and that is subject those restrictions set forth
therein and the Award Agreement.       “Rule 16b-3” means Rule 16b-3 promulgated
under the 1934 Act.       “SAR” or “Stock Appreciation Right” means an Award,
granted either alone or in connection with an Option, that is designated as a
SAR pursuant to Section 7.       “SAR Holder” shall have the meaning as set
forth in Section 7.2.       “Section 16 Person” means a Person who is subject to
obligations under Section 16 of the 1934 Act with respect to transactions
involving equity securities of the Company.       “Service Provider” means an
Eligible Employee, a non-employee director of the Company and its affiliates or
a non-employee advisory director of the Company and its affiliates.      
“Share” means a share of Stock.       “Stock” means authorized and issued or
unissued common stock of the Company, at such par value as may be established
from time to time.       “Subsidiary” means (i) in the case of an Incentive
Stock Option a “subsidiary corporation,” whether now or hereafter existing, as
defined in section 424(f) of the Code, and (ii) in the case of any other type of
Award, in addition to a subsidiary corporation as defined in clause (i), a
limited liability company, partnership or other entity in which the Company
controls fifty percent (50%) or more of the voting power or equity interests.  
    “Tandem SAR” means a SAR which is granted in connection with, or related to,
an Option, and which requires forfeiture of the right to purchase an equal
number of Shares under the related Option upon the exercise of such SAR; or
alternatively, which requires the cancellation of an equal amount of SARs upon
the purchase of the Shares subject to the Option.       “Vested Option” means
any Option, or portion thereof, which is exercisable by the Holder. Vested
Options remain exercisable only for that period of time as provided for

11



--------------------------------------------------------------------------------



 



    under this Plan and any applicable Option Award Agreement. Once a Vested
Option is no longer exercisable after otherwise having been exercisable, the
Option shall become null and void.

2.2   General Interpretive Principles. (i) Words in the singular shall include
the plural and vice versa, and words of one gender shall include the other
gender, in each case, as the context requires; (ii) the terms “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Plan and not to any particular provision
of this Plan, and references to Sections are references to the Sections of this
Plan unless otherwise specified; (iii) the word “including” and words of similar
import when used in this Plan shall mean “including, without limitation,” unless
otherwise specified; and (iv) any reference to any U.S. federal, state, or local
statute or law shall be deemed to also refer to all amendments or successor
provisions thereto, as well as all rules and regulations promulgated under such
statute or law, unless the context otherwise requires.

SECTION 3
PLAN ADMINISTRATION

3.1   Composition of Committee. The Plan shall be administered by the Committee.
To the extent the Board considers it desirable for transactions relating to
Awards to be eligible to qualify for an exemption under Rule 16b-3, the
Committee shall consist of two or more directors of the Company, all of whom
qualify as “non-employee directors” within the meaning of Rule 16b-3. To the
extent the Board considers it desirable for compensation delivered pursuant to
Awards to be eligible to qualify for an exemption from the limit on tax
deductibility of compensation under section 162(m) of the Code, the Committee
shall consist of two or more directors of the Company, all of whom shall qualify
as “outside directors” within the meaning of Code section 162(m).   3.2  
Authority of Committee. Subject to the terms of the Plan and applicable law, and
in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority to:

  (a)   select the Service Providers to whom Awards may from time to time be
granted hereunder;     (b)   determine the type or types of Awards to be granted
to eligible Service Providers;     (c)   determine the number of Shares to be
covered by, or with respect to which payments, rights, or other matters are to
be calculated in connection with, Awards;     (d)   determine the terms and
conditions of any Award;     (e)   determine whether, and to what extent, and
under what circumstances Awards may be settled or exercised in cash, Shares,
other securities, other Awards or other property;

12



--------------------------------------------------------------------------------



 



  (f)   determine whether, and to what extent, and under what circumstance
Awards may be canceled, forfeited, or suspended and the method or methods by
which Awards may be settled, exercised, canceled, forfeited, or suspended;    
(g)   correct any defect, supply an omission, reconcile any inconsistency and
otherwise interpret and administer the Plan and any instrument or Award
Agreement relating to the Plan or any Award hereunder;     (h)   modify and
amend the Plan, establish, amend, suspend, or waive such rules, regulations and
procedures of the Plan, and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; and     (i)   make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan.

3.3   Committee Delegation. The Committee may delegate to any member of the
Board or committee of Board members such of its powers as it deems appropriate,
including the power to sub-delegate, except that, pursuant to such delegation or
sub-delegation, only a member of the Board (or a committee thereof) may grant
Awards from time to time to specified categories of Service Providers in amounts
and on terms to be specified by the Board or the Committee; provided that no
such grants shall be made other than by the Board or the Committee to
individuals who are then Section 16 Persons or other than by the Committee to
individuals who are then or are deemed likely to become a “covered employee”
within the meaning of Code Section 162(m). A majority of the members of the
Committee may determine its actions and fix the time and place of its meetings.
  3.4   Determination Under the Plan. Unless otherwise expressly provided in the
Plan, all designations, determinations, adjustments, interpretations, and other
decisions under or with respect to the Plan, any Award or Award Agreement shall
be within the sole discretion of the Committee, may be made at any time and
shall be final, conclusive, and binding upon all persons, including the Company,
any Participant, any Holder, and any shareholder. No member of the Committee
shall be liable for any action, determination or interpretation made in good
faith, and all members of the Committee shall, in addition to their rights as
directors, be fully protected by the Company with respect to any such action,
determination or interpretation.

SECTION 4
STOCK SUBJECT TO THE PLAN

4.1   Number of Shares. Subject to adjustment as provided in Section 4.3 and
subject to the maximum amount of Shares that may be granted to an individual in
a calendar year as set forth in Section 5.5, no more than a total of Four
Hundred Thousand (400,000) Shares are authorized for issuance under the Plan in
accordance with the provisions of the Plan and subject to such restrictions or
other provisions as the Committee may from time to time deem necessary. Any
Shares issued hereunder may consist, in whole or in part, of authorized and
unissued shares or treasury shares. The Shares may be divided among the various
Plan components as the Committee shall determine. Shares that are subject to an

13



--------------------------------------------------------------------------------



 



    underlying Award and Shares that are issued pursuant to the exercise of an
Award shall be applied to reduce the maximum number of Shares remaining
available for use under the Plan. The Company shall at all times during the term
of the Plan and while any Awards are outstanding retain as authorized and
unissued Stock, or as treasury Stock, at least the number of Shares from time to
time required under the provisions of the Plan, or otherwise assure itself of
its ability to perform its obligations hereunder.

4.2   Unused and Forfeited Stock. Any Shares that are subject to an Award under
this Plan that are not used because the terms and conditions of the Award are
not met, including any Shares that are subject to an Award that expires or is
terminated for any reason, any Shares that are used for full or partial payment
of the purchase price of Shares with respect to which an Option is exercised and
any Shares retained by the Company pursuant to Section 16.2 shall automatically
become available for use under the Plan. Notwithstanding the foregoing, any
Shares used for full or partial payment of the purchase price of the Shares with
respect to which an Option is exercised and any Shares retained by the Company
pursuant to Section 16.2 that were originally Incentive Stock Option Shares must
still be considered as having been granted for purposes of determining whether
the Share limitation provided for in Section 4.1 has been reached for purposes
of Incentive Stock Option grants.   4.3   Adjustments in Authorized Shares. If,
without the receipt of consideration therefore by the Company, the Company shall
at any time increase or decrease the number of its outstanding Shares or change
in any way the rights and privileges of such Shares such as, but not limited to,
the payment of a stock dividend or any other distribution upon such Shares
payable in Stock, or through a stock split, subdivision, consolidation,
combination, reclassification or recapitalization involving the Stock, such that
an adjustment is necessary in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan then
in relation to the Stock that is affected by one or more of the above events,
the numbers, rights and privileges of (i) the Shares as to which Awards may be
granted under the Plan, (ii) the exercise or purchase price of each outstanding
Award, and (iii) the Shares then included in each outstanding Award granted
hereunder, shall be increased, decreased or changed in like manner as if the
Shares underlying the Award had been issued and outstanding, fully paid and non
assessable at the time of such occurrence. The manner in which Awards are
adjusted pursuant to this Section 4.3 is to be determined by the Board or the
Committee; provided that all adjustments must be determined by the Board or
Committee in good faith, and must be effectuated so as to preserve the value
that any Participant has in outstanding Awards as of the time of the event
giving rise to any potential dilution or enlargement of rights.   4.4   General
Adjustment Rules.

  (a)   If any adjustment or substitution provided for in this Section 4 shall
result in the creation of a fractional Share under any Award, such fractional
Share shall be rounded to the nearest whole Share and fractional Shares shall
not be issued.

14



--------------------------------------------------------------------------------



 



  (b)   In the case of any such substitution or adjustment affecting an Option
or a SAR (including a Nonqualified Stock Option) such substitution or
adjustments shall be made in a manner that is in accordance with the
substitution and assumption rules set forth in Treasury Regulations 1.424-1 and
the applicable guidance relating to Code section 409A.

SECTION 5
PARTICIPATION

5.1   Basis of Grant. Participants in the Plan shall be those Service Providers,
who, in the judgment of the Committee, have performed, are performing, or during
the term of their incentive arrangement will perform, important services in the
management, operation and development of the Company, and significantly
contribute, or are expected to significantly contribute, to the achievement of
long-term corporate economic objectives.   5.2   Types of Grants; Limits.
Participants may be granted from time to time one or more Awards; provided,
however, that the grant of each such Award shall be separately approved by the
Committee or its designee, and receipt of one such Award shall not result in the
automatic receipt of any other Award. Written notice shall be given to such
Person, specifying the terms, conditions, right and duties related to such
Award. Under no circumstance shall Incentive Stock Options be granted to
(i) non-employee directors, (ii) non-employee advisory directors, or (iii) any
person not permitted to receive Incentive Stock Options under the Code.   5.3  
Award Agreements. Each Participant shall enter into an Award Agreement(s) with
the Company, in such form as the Committee shall determine and which is
consistent with the provisions of the Plan, specifying such terms, conditions,
rights and duties. Unless otherwise explicitly stated in the Award Agreement,
Awards shall be deemed to be granted as of the date specified in the grant
resolution of the Committee, which date shall be the date of any related
agreement(s) with the Participant. Unless explicitly provided for in a
particular Award Agreement that the terms of the Plan are being superseded, in
the event of any inconsistency between the provisions of the Plan and any such
Award Agreement(s) entered into hereunder, the provisions of the Plan shall
govern.   5.4   Restrictive Covenants. The Committee may, in its sole and
absolute discretion, place certain restrictive covenants in an Award Agreement
requiring the Participant to agree to refrain from certain actions. Such
Restrictive Covenants, if contained in the Award Agreement, will be binding on
the Participant.   5.5   Maximum Annual Award. The maximum number of Shares with
respect to which an Award or Awards may be granted to any Participant in any one
taxable year of the Company (the “Maximum Annual Participant Award”) shall not
exceed Forty Thousand (40,000) Shares (subject to adjustment pursuant to
Sections 4.3 and 4.4). If an Option is in tandem with a SAR, such that the
exercise of the Option or SAR with respect to a Share cancels the tandem SAR or
Option right, respectively, with respect to each Share, the tandem Option and
SAR rights with respect to each Share shall be counted as covering but one Share
for purposes of the Maximum Annual Participant Award.

15



--------------------------------------------------------------------------------



 



SECTION 6
STOCK OPTIONS

6.1   Grant of Options. A Participant may be granted one or more Options. The
Committee in its sole discretion shall designate whether an Option is an
Incentive Stock Option or a Nonqualified Stock Option. The Committee may grant
both an Incentive Stock Option and a Nonqualified Stock Option to the same
Participant at the same time or at different times. Incentive Stock Options and
Nonqualified Stock Options, whether granted at the same or different times,
shall be deemed to have been awarded in separate grants, shall be clearly
identified, and in no event shall the exercise of one Option affect the right to
exercise any other Option or affect the number of Shares for which any other
Option may be exercised.   6.2   Option Agreements. Each Option granted under
the Plan shall be evidenced by a written Option Award Agreement which shall be
entered into by the Company and the Participant to whom the Option is granted
(the “Optionee”), and which shall contain, or be subject to, the following terms
and conditions, as well as such other terms and conditions not inconsistent
therewith, as the Committee may consider appropriate in each case.

  (a)   Number of Shares. Each Option Award Agreement shall state that it covers
a specified number of Shares, as determined by the Committee. To the extent that
the aggregate Fair Market Value of Shares with respect to which Options
designated as Incentive Stock Options are exercisable for the first time by any
Optionee during any calendar year exceeds $100,000 or, if different, the maximum
limitation in effect at the time of grant under section 422(d) of the Code, such
Options in excess of such limit shall be treated as Nonqualified Stock Options.
The foregoing shall be applied by taking Options into account in the order in
which they were granted. For the purposes of the foregoing, the Fair Market
Value of any Share shall be determined as of the time the Option with respect to
such Share is granted. In the event the foregoing results in a portion of an
Option designated as an Incentive Stock Option exceeding the $100,000
limitation, only such excess shall be treated as a Nonqualified Stock Option.  
  (b)   Price. Each Option Award Agreement shall state the Option Exercise Price
at which each Share covered by an Option may be purchased. Such Option Exercise
Price shall be determined in each case by the Committee, but in no event shall
the Option Exercise Price for each Share covered by an Option be less than the
Fair Market Value of the Stock on the Option’s Grant Date, as determined by the
Committee; provided, however, that the Option Exercise Price for each Share
covered by an Incentive Stock Option granted to an Eligible Employee who then
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company or any parent or Subsidiary corporation of the
Company must be at least 110% of the Fair Market Value of the Stock subject to
the Incentive Stock Option on the Option’s Grant Date.

16



--------------------------------------------------------------------------------



 



  (c)   Duration of Options. Each Option Award Agreement shall state the period
of time, determined by the Committee, within which the Option may be exercised
by the Holder (the “Option Period”). The Option Period must expire, in all
cases, not more than ten years from the Option’s Grant Date; provided, however,
that the Option Period of an Incentive Stock Option granted to an Eligible
Employee who then owns Stock possessing more than 10% of the total combined
voting power of all classes of Stock of the Company must expire not more than
five years from the Option’s Grant Date. Each Option Award Agreement shall also
state the periods of time, if any, as determined by the Committee, when
incremental portions of each Option shall become exercisable. If any Option or
portion thereof is not exercised during its Option Period, such unexercised
portion shall be deemed to have been forfeited and have no further force or
effect.     (d)   Termination of Service, Death, Disability, etc. Each Option
Agreement shall state the period of time, if any, determined by the Committee,
within which the Vested Option may be exercised after an Optionee ceases to be a
Service Provider on account of the Participant’s death, Disability, voluntary
resignation, retirement, cessation as a director, or the Company having
terminated such Optionee’s employment with or without Cause. Unless an Option
Agreement provides otherwise, a Participant’s change in status between serving
as an employee and/or director will not be considered a termination of the
Participant serving as a Service Provider for purposes of any Option expiration
period under the Plan.     (e)   Transferability. Except as otherwise determined
by the Committee, Options shall not be transferable by the Optionee except by
will or pursuant to the laws of descent and distribution. Each Vested Option
shall be exercisable during the Optionee’s lifetime only by him or her, or in
the event of Disability or incapacity, by his or her guardian or legal
representative. Shares issuable pursuant to any Option shall be delivered only
to or for the account of the Optionee, or in the event of Disability or
incapacity, to his or her guardian or legal representative.     (f)   Exercise,
Payments, etc.

  (i)   Unless otherwise provided in the Option Award Agreement, each Vested
Option may be exercised by delivery to the Corporate Secretary of the Company a
written notice specifying the number of Shares with respect to which such Option
is exercised and payment of the Option Exercise Price. Such notice shall be in a
form satisfactory to the Committee or its designee and shall specify the
particular Vested Option that is being exercised and the number of Shares with
respect to which the Vested Option is being exercised. The exercise of the
Vested Option shall be deemed effective upon receipt of such notice by the
Corporate Secretary and payment to the Company. The purchase of such Stock shall
take place at the principal offices of the Company upon delivery of such notice,
at which time the purchase price of the Stock shall be paid in full by any

17



--------------------------------------------------------------------------------



 



      of the methods or any combination of the methods set forth in clause
(ii) below.

  (ii)   The Option Exercise Price may be paid by any of the following methods:

  A.   Cash or certified bank check;     B.   By delivery to the Company Shares
then owned by the Holder, the Fair Market Value of which equals the purchase
price of the Stock purchased pursuant to the Vested Option, properly endorsed
for transfer to the Company; provided, however, that Shares used for this
purpose must have been held by the Holder for such minimum period of time as may
be established from time to time by the Committee; and provided further that the
Fair Market Value of any Shares delivered in payment of the purchase price upon
exercise of the Options shall be the Fair Market Value as of the exercise date,
which shall be the date of delivery of the Stock used as payment of the Option
Exercise Price;         In lieu of actually surrendering to the Company the
Shares then owned by the Holder, the Committee may, in its discretion permit the
Holder to submit to the Company a statement affirming ownership by the Holder of
such number of Shares and request that such Shares, although not actually
surrendered, be deemed to have been surrendered by the Holder as payment of the
exercise price;     C.   For any Holder other than an Executive Officer or
except as otherwise prohibited by the Committee, by payment through a broker in
accordance with procedures permitted by Regulation T of the Federal Reserve
Board; or     D.   Any combination of the consideration provided in the
foregoing subsections (A), (B), and (C).

  (iii)   The Company may not guarantee a third-party loan obtained by a Holder
to pay any portion of the entire Option Exercise Price of the Shares.

  (g)   Date of Grant. Unless otherwise specifically specified in the Option
Award Agreement, an option shall be considered as having been granted on the
date specified in the grant resolution of the Committee.     (h)   Withholding.

  (A)   Nonqualified Stock Options. Upon any exercise of a Nonqualified Stock
Option, the Optionee shall make appropriate arrangements with the Company to
provide for the minimum amount of additional withholding required by applicable
federal and state income tax and payroll laws,

18



--------------------------------------------------------------------------------



 



      including payment of such taxes through delivery of Stock or by
withholding Stock to be issued under the Option, as provided in Section 16
hereof.

  (B)   Incentive Stock Options. In the event that an Optionee makes a
disposition (as defined in Section 424(c) of the Code) of any Stock acquired
pursuant to the exercise of an Incentive Stock Option prior to the later of (i)
the expiration of two years from the date on which the Incentive Stock Option
was granted or (ii) the expiration of one year from the date on which the Option
was exercised, the Participant shall send written notice to the Company at its
principal office (Attention: Corporate Secretary) of the date of such
disposition, the number of shares disposed of, the amount of proceeds received
from such disposition, and any other information relating to such disposition as
the Company may reasonably request. The Optionee shall, in the event of such a
disposition, make appropriate arrangements with the Company to provide for the
amount of additional withholding, if any, required by applicable Federal and
state income tax laws.

  (i)   Adjustment of Options. Subject to the limitations set forth below and
those contained in Sections 6 and 15, the Committee may make any adjustment in
the Option Exercise Price, the number of Shares subject to, or the terms of, an
outstanding Option and a subsequent granting of an Option by amendment or by
substitution of an outstanding Option. Such amendment, substitution, or re-grant
may result in terms and conditions (including Option Exercise Price, number of
Shares covered, vesting schedule or exercise period) that differ from the terms
and conditions of the original Option; provided, however, the Committee may not,
without shareholder approval (i) amend an Option to reduce its Option Exercise
Price, (ii) cancel an Option and regrant an Option with a lower Option Exercise
Price than the original Option Exercise Price of the cancelled Option, or
(iii) take any other action (whether in the form of an amendment, cancellation
or replacement grant) that has the effect of “repricing” an Option, as defined
under applicable NYSE rules or the rules of the established stock exchange or
quotation system on which the Company Stock is then listed or traded if such
exchange’s or quotation system’s rules define what constitutes a repricing. The
Committee also may not adversely affect the rights of any Optionee to previously
granted Options without the consent of such Optionee. If such action is affected
by the amendment, the effective date of such amendment shall be the date of the
original grant. Any adjustment, modification, extension or renewal of an Option
shall be effected such that the Option is either exempt from, or is compliant
with, Code section 409A.

6.3   Shareholder Privileges. No Holder shall have any rights as a shareholder
with respect to any Shares covered by an Option until the Holder becomes the
holder of record of such Stock, and no adjustments shall be made for dividends
or other distributions or other

19



--------------------------------------------------------------------------------



 



    rights as to which there is a record date preceding the date such Holder
becomes the holder of record of such Stock, except as provided in Section 4.

SECTION 7
STOCK APPRECIATION RIGHTS

7.1   Grant of SARs. Subject to the terms and conditions of this Plan, a SAR may
be granted to a Participant at any time and from time to time as shall be
determined by the Committee in its sole discretion. The Committee may grant
Freestanding SARs or Tandem SARs, or any combination thereof.

  (a)   Number of Shares. The Committee shall have complete discretion to
determine the number of SARs granted to any Participant, subject to the
limitations imposed in this Plan and by applicable law.     (b)   Exercise Price
and Other Terms. All SARs shall be granted with an exercise price no less than
the Fair Market Value of the underlying Shares on the SARs’ Date of Grant. The
Committee, subject to the provisions of this Plan, shall have complete
discretion to determine the terms and conditions of SARs granted under this
Plan. The exercise price per Share of Tandem SARs shall equal the exercise price
per Share of the related Option.

7.2   SAR Award Agreement. Each SAR granted under the Plan shall be evidenced by
a written SAR Award Agreement which shall be entered into by the Company and the
Participant to whom the SAR is granted (the “SAR Holder”), and which shall
specify the exercise price per share, the terms of the SAR, the conditions of
exercise, and such other terms and conditions as the Committee in its sole
discretion shall determine.   7.3   Exercise of Tandem SARs. Tandem SARs may be
exercised for all or part of the Shares subject to the related Option upon the
surrender of the right to exercise the equivalent portion of the related Option.
A Tandem SAR may be exercised only with respect to the Shares for which its
related Option is then exercisable. With respect to a Tandem SAR granted in
connection with an Incentive Stock Option: (a) the Tandem SAR shall expire no
later than the expiration of the underlying Incentive Stock Option; (b) the
value of the payout with respect to the Tandem SAR shall be for no more than one
hundred percent (100%) of the difference between the Exercise Price per Share of
the underlying Incentive Stock Option and the Fair Market Value per Share of the
Shares subject to the underlying Incentive Stock Option at the time the Tandem
SAR is exercised; and (c) the Tandem SAR shall be exercisable only when the Fair
Market Value per Share of the Shares subject to the Incentive Stock Option
exceeds the per share Option Price per Share of the Incentive Stock Option.  
7.4   Exercise of Freestanding SARs. Freestanding SARs shall be exercisable on
such terms and conditions as the Committee in its sole discretion shall
determine; provided, however, that no Freestanding SAR granted to a Section 16
Person shall be exercisable until at least six (6) months after the Date of
Grant or such shorter period as may be permissible while maintaining compliance
with Rule 16b-3.

20



--------------------------------------------------------------------------------



 



7.5   Expiration of SARs. Each SAR Award Agreement shall state the period of
time, if any, determined by the Committee, within which the SAR may be exercised
after a SAR Holder ceases to be a Service Provider on account of the
Participant’s death, Disability, voluntary resignation, cessation as a director,
or the Company having terminated such SAR Holder’s employment with or without
Cause. Unless otherwise specifically provided for in the SAR Award agreement, a
Tandem SAR granted under this Plan shall be exercisable at such time or times
and only to the extent that the related Option is exercisable. The Tandem SAR
shall terminate and no longer be exercisable upon the termination or exercise of
the related Options, except that Tandem SARs granted with respect to less than
the full number of shares covered by a related Option shall not be reduced until
the exercise or termination of the related Option exceeds the number of Shares
not covered by the SARs.   7.6   Payment of SAR Amount. Upon exercise of a SAR,
a Holder shall be entitled to receive payment from the Company in an amount
determined by multiplying (i) the positive difference between the Fair Market
Value of a Share on the date of exercise over the exercise price per Share by
(ii) the number of Shares with respect to which the SAR is exercised. The
payment upon a SAR exercise may be in whole Shares of equivalent value, cash, or
a combination of whole Shares and cash. Fractional Shares shall be rounded to
the nearest whole Share.

SECTION 8
AWARDS OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS

8.1   Restricted Stock Awards Granted by Committee. Coincident with or following
designation for participation in the Plan and subject to the terms and
provisions of the Plan, the Committee, at any time and from time to time, may
grant Restricted Stock to any Service Provider in such amounts as the Committee
shall determine.   8.2   Restricted Stock Unit Awards Granted by Committee.
Coincident with or following designation for participation in the Plan and
subject to the terms and provisions of the Plan, the Committee may grant a
Service Provider Restricted Stock Units in connection with or separate from a
grant of Restricted Stock. Upon the vesting of Restricted Stock Units, the
Holder shall be entitled to receive the full value of the Restricted Stock Units
payable in either Shares or cash.   8.3   Restrictions. A Holder’s right to
retain Shares of Restricted Stock or be paid with respect to Restricted Stock
Units shall be subject to such restrictions, including him or her continuing to
perform as a Service Provider for a restriction period specified by the
Committee, or the attainment of specified performance goals and objectives, as
may be established by the Committee with respect to such Award. The Committee
may in its sole discretion require different periods of service or different
performance goals and objectives with respect to (i) different Holders,
(ii) different Restricted Stock or Restricted Stock Unit Awards, or
(iii) separate, designated portions of the Shares constituting a Restricted
Stock Award. Any grant of Restricted Stock or Restricted Stock Units shall
contain terms such that the Award is either exempt from Code section 409A or
complies with such section.

21



--------------------------------------------------------------------------------



 



8.4   Privileges of a Shareholder, Transferability. Unless otherwise provided in
the Award Agreement, a Participant shall have all voting, dividend, liquidation
and other rights with respect to Shares of Restricted Stock, provided however
that any dividends paid on Shares of Restricted Stock prior to such Shares
becoming vested shall be held in escrow by the Company and subject to the same
restrictions on transferability and forfeitability as the underlying Shares of
Restricted Stock. Any voting, dividend, liquidation or other rights shall accrue
to the benefit of a Holder only with respect to Shares of Restricted Stock held
by, or for the benefit of, the Holder on the record date of any such dividend or
voting date. A Participant’s right to sell, encumber or otherwise transfer such
Restricted Stock shall, in addition to the restrictions otherwise provided for
in the Award Agreement, be subject to the limitations of Section 12.2 hereof.
The Committee may determine that a Holder of Restricted Stock Units is entitled
to receive dividend equivalent payments on such units. If the Committee
determines that Restricted Stock Units shall receive dividend equivalent
payments, such feature will be specified in the applicable Award Agreement.
Restricted Stock Units shall not have any voting rights.   8.5   Enforcement of
Restrictions. The Committee may in its sole discretion require one or more of
the following methods of enforcing the restrictions referred to in Section 8.2
and 8.3:

  (a)   placing a legend on the stock certificates, or the Restricted Stock Unit
Award Agreement, as applicable, referring to restrictions;     (b)   requiring
the Holder to keep the stock certificates, duly endorsed, in the custody of the
Company while the restrictions remain in effect;     (c)   requiring that the
stock certificates, duly endorsed, be held in the custody of a third party
nominee selected by the Company who will hold such Shares of Restricted Stock on
behalf of the Holder while the restrictions remain in effect; or     (d)  
inserting a provision into the Restricted Stock Award Agreement prohibiting
assignment of such Award Agreement until the terms and conditions or
restrictions contained therein have been satisfied or released, as applicable.

8.6   Termination of Service, Death, Disability, etc. In the event of the death
or Disability of a Participant, all service period and other restrictions
applicable to Restricted Stock Awards then held by him or her shall lapse, and
such Awards shall become fully nonforfeitable. Subject to Section 11, in the
event a Participant ceases to be a Service Provider for any other reason, any
Restricted Stock Awards as to which the service period or other vesting
conditions for have not been satisfied shall be forfeited.

22



--------------------------------------------------------------------------------



 



SECTION 9
PERFORMANCE SHARES, PERFORMANCE UNITS, BONUS SHARES
AND DEFERRED SHARES

9.1   Awards Granted by Committee. Coincident with or following designation for
participation in the Plan, a Participant may be granted Performance Shares or
Performance Units.   9.2   Terms of Performance Shares or Performance Units. The
Committee shall establish maximum and minimum performance targets to be achieved
during the applicable Performance Period. Each grant of a Performance Share or
Performance Unit Award shall be subject to additional terms and conditions not
inconsistent with the provisions of the Plan. The Committee shall determine
what, if any, payment is due with respect to an Award and whether such payment
shall be made in cash, Stock or some combination.   9.3   Bonus Shares. Subject
to the terms of the Plan, the Committee may grant Bonus Shares to any
Participant, in such amount and upon such terms and at any time and from time to
time as shall be determined by the Committee.   9.4   Deferred Shares. Subject
to the terms and provisions of the Plan, Deferred Shares may be granted to any
Participant in such amounts and upon such terms, and at any time and from time
to time, as shall be determined by the Committee. The Committee may impose such
conditions or restrictions on any Deferred Shares as it may deem advisable,
including time-vesting restrictions and deferred payment features. The Committee
may cause the Company to establish a grantor trust to hold Shares subject to
Deferred Share Awards. Without limiting the generality of the foregoing, the
Committee may grant to any Participant, or permit any Participant to elect to
receive, Deferred Shares in lieu of or in substitution for any other
compensation (whether payable currently or on a deferred basis, and whether
payable under this Plan or otherwise) which such Participant may be eligible to
receive from the Company or a Subsidiary. Any grant of Deferred Shares shall
comply with Section 409A of the Code.

SECTION 10
PERFORMANCE AWARDS; SECTION 162(M) PROVISIONS

10.1   Terms of Performance Awards. Except as provided in Section 11,
Performance Awards will be issued or granted, or become vested or payable, only
after the end of the relevant Performance Period. The performance goals to be
achieved for each Performance Period and the amount of the Award to be
distributed upon satisfaction of those performance goals shall be conclusively
determined by the Committee. When the Committee determines whether a performance
goal has been satisfied for any Performance Period, the Committee, where the
Committee deems appropriate, may make such determination using calculations
which alternatively include and exclude one, or more than one, “extraordinary
items” as determined under U.S. generally accepted accounting principles, and
the Committee may determine whether a performance goal has been satisfied for
any Performance Period taking into account the alternative which the Committee
deems appropriate under the circumstances. The Committee also may take into
account any

23



--------------------------------------------------------------------------------



 



    other unusual or non-recurring items, including the charges or costs
associated with restructurings of the Company, discontinued operations, and the
cumulative effects of accounting changes and, further, may take into account any
unusual or non-recurring events affecting the Company, changes in applicable tax
laws or accounting principles or such other factors as the Committee may
determine reasonable and appropriate under the circumstances (including any
factors that could result in the Company’s paying non-deductible compensation to
an Employee, non-employee director or non-employee advisory director).

10.2   Performance Goals. If an Award is subject to this Section 10, then the
lapsing of restrictions thereon, or the vesting thereof, and the distribution of
cash, Shares or other property pursuant thereto, as applicable, shall be subject
to the achievement of one or more objective performance goals established by the
Committee, which shall be based on the attainment of one or any combination of
the following metrics, and which may be established on an absolute or relative
basis for the Company as a whole or any of its subsidiaries, operating divisions
or other operating units:

  (a)   Earnings (either in the aggregate or on a per-Share basis);     (b)  
Growth or rate of growth in earnings (either in the aggregate or on a per-Share
basis);     (c)   Net income or loss (either in the aggregate or on a per-Share
basis);     (d)   Cash flow provided by operations, either in the aggregate or
on a per-Share basis;     (e)   Growth or rate of growth in cash flow (either in
the aggregate or on a per-Share basis);     (f)   Free cash flow (either in the
aggregate on a per-Share basis);     (g)   Reductions in expense levels,
determined either on a Company-wide basis or in respect of any one or more
business units;     (h)   Operating and maintenance cost management and employee
productivity;     (i)   Shareholder returns (including return on assets,
investments, equity, or gross sales);     (j)   Return measures (including
return on assets, equity, or sales);     (k)   Growth or rate of growth in
return measures (including return on assets, equity, or sales);     (l)   Share
price (including attainment of a specified per-Share price during the
Performance Period; growth measures and total shareholder return or attainment
by the Shares of a specified price for a specified period of time);

24



--------------------------------------------------------------------------------



 



  (m)   Strategic business criteria, consisting of one or more objectives based
on meeting specified revenue, market share, market penetration, geographic
business expansion goals, objectively identified project milestones, production
volume levels, cost targets, and goals relating to acquisitions or divestitures;
and/or     (n)   Achievement of business or operational goals such as market
share and/or business development;

    provided that applicable performance goals may be applied on a pre- or
post-tax basis; and provided further that the Committee may, when the applicable
performance goals are established, provide that the formula for such goals may
include or exclude items to measure specific objectives, such as losses from
discontinued operations, extraordinary gains or losses, the cumulative effect of
accounting changes, acquisitions or divestitures, foreign exchange impacts and
any unusual, nonrecurring gain or loss. In addition to the foregoing performance
goals, the performance goals shall also include any performance goals which are
set forth in a Company bonus or incentive plan, if any, which has been approved
by the Company’s shareholders, which are incorporated herein by reference. Such
performance goals shall be set by the Committee within the time period
prescribed by, and shall otherwise comply with the requirements of, Code
Section 162(m).

10.3   Adjustments. Notwithstanding any provision of the Plan other than
Section 4.3 or Section 11, with respect to any Award that is subject to this
Section 10, the Committee may not adjust upwards the amount payable pursuant to
such Award, nor may it waive the achievement of the applicable performance goals
except in the case of the death or Disability of the Participant.   10.4   Other
Restrictions. The Committee shall have the power to impose such other
restrictions on Awards subject to this Section 10 as it may deem necessary or
appropriate to insure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Code
Section 162(m)(4)(B).   10.5   Section 162(m) Limitations. Notwithstanding any
other provision of this Plan, if the Committee determines at the time any Award
is granted to a Participant that such Participant is, or is likely to be at the
time he or she recognizes income for federal income tax purposes in connection
with such Award, a Covered Employee, then the Committee may provide that this
Section 10 is applicable to such Award.

SECTION 11
REORGANIZATION, CHANGE IN CONTROL OR LIQUIDATION
Except as otherwise provided in an Award Agreement or other agreement approved
by the Committee to which any Participant is a party, in the event that the
Company undergoes a Change in Control, each Option, share of Restricted Stock
and/or other Award shall without regard to any vesting schedule, restriction or
performance target, automatically become fully exercisable, fully vested or
fully payable, as the case may be, as of the date of such Change in Control. In
addition to the foregoing, in the event the Company undergoes a Change in
Control or in the event of a corporate merger, consolidation, major acquisition
of property (or stock),

25



--------------------------------------------------------------------------------



 



separation, reorganization or liquidation in which the Company is a party and in
which a Change in Control does not occur, the Committee, or the board of
directors of any corporation assuming the obligations of the Company, shall have
the full power and discretion to prescribe and amend the terms and conditions
for the exercise, or settlement, of any outstanding Awards granted hereunder.
The Committee may remove restrictions on Restricted Stock and Restricted Stock
Units and may modify the performance requirements for any other Awards. The
Committee may provide that Options or other Awards granted hereunder must be
exercised in connection with the closing of such transactions, and that if not
so exercised such Awards will expire. Any such determinations by the Committee
may be made generally with respect to all Participants, or may be made on a
case-by-case basis with respect to particular Participants. Notwithstanding the
foregoing, any transaction undertaken for the purpose of reincorporating the
Company under the laws of another jurisdiction, if such transaction does not
materially affect the beneficial ownership of the Company’s capital stock, such
transaction shall not constitute a merger, consolidation, major acquisition of
property for stock, separation, reorganization, liquidation, or Change in
Control.
SECTION 12
RIGHTS OF EMPLOYEES; PARTICIPANTS

12.1   Employment. Nothing contained in the Plan or in any Award granted under
the Plan shall confer upon any Participant any right with respect to the
continuation of his or her services as a Service Provider or interfere in any
way with the right of the Company, subject to the terms of any separate
employment or consulting agreement to the contrary, at any time to terminate
such services or to increase or decrease the compensation of the Participant
from the rate in existence at the time of the grant of an Award. Whether an
authorized leave of absence, or absence in military or government service, shall
constitute a termination of Participant’s services as a Service Provider shall
be determined by the Committee at the time.   12.2   Nontransferability. Except
as provided in Section 12.3, no right or interest of any Holder in an Award
granted pursuant to the Plan shall be assignable or transferable during the
lifetime of the Participant, either voluntarily or involuntarily, or be
subjected to any lien, directly or indirectly, by operation of law, or
otherwise, including execution, levy, garnishment, attachment, pledge or
bankruptcy. In the event of a Participant’s death, a Holder’s rights and
interests in all Awards shall, to the extent not otherwise prohibited hereunder,
be transferable by testamentary will or the laws of descent and distribution,
and payment of any amounts due under the Plan shall be made to, and exercise of
any Options or SARs may be made by, the Holder’s legal representatives, heirs or
legatees. If, in the opinion of the Committee, a person entitled to payments or
to exercise rights with respect to the Plan is disabled from caring for his or
her affairs because of a mental condition, physical condition or age, payment
due such person may be made to, and such rights shall be exercised by, such
person’s guardian, conservator, or other legal personal representative upon
furnishing the Committee with evidence satisfactory to the Committee of such
status. “Transfers” shall not be deemed to include transfers to the Company or
“cashless exercise” procedures with third parties who provide financing for

26



--------------------------------------------------------------------------------



 



    the purpose of (or who otherwise facilitate) the exercise of Awards
consistent with applicable laws and the authorization of the Committee.

12.3   Permitted Transfers. Pursuant to conditions and procedures established by
the Committee from time to time, the Committee may permit Awards to be
transferred to, exercised by and paid to certain persons or entities related to
a Participant, including members of the Participant’s immediate family,
charitable institutions, or trusts or other entities whose beneficiaries or
beneficial owners are members of the Participant’s immediate family and/or
charitable institutions (a “Permitted Transferee”). In the case of initial
Awards, at the request of the Participant, the Committee may permit the naming
of the related person or entity as the Award recipient. Any permitted transfer
shall be subject to the condition that the Committee receive evidence
satisfactory to it that the transfer is being made for estate and/or tax
planning purposes on a gratuitous or donative basis and without consideration
(other than nominal consideration). Notwithstanding the foregoing, Incentive
Stock Options shall only be transferable to the extent permitted in Section 422
of the Code, or such successor provision thereto, and the treasury regulations
thereunder.

SECTION 13
GENERAL RESTRICTIONS

13.1   Investment Representations. The Company may require any person to whom an
Option or other Award is granted, as a condition of exercising such Option or
receiving Stock under the Award, to give written assurances in substance and
form satisfactory to the Company and its counsel to the effect that such person
is acquiring the Stock subject to the Option or the Award for his or her own
account for investment and not with any present intention of selling or
otherwise distributing the same, and to such other effects as the Company deems
necessary or appropriate in order to comply with federal and applicable state
securities laws. Legends evidencing such restrictions may be placed on the
certificates evidencing the Stock.   13.2   Compliance with Securities Laws.

  (a)   Each Award shall be subject to the requirement that, if at any time
counsel to the Company shall determine that the listing, registration or
qualification of the Shares subject to such Award upon any securities exchange
or under any state or federal law, or the consent or approval of any
governmental or regulatory body, is necessary as a condition of, or in
connection with, the issuance or purchase of Shares thereunder, such Award may
not be accepted or exercised in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained on conditions acceptable to the Committee. Nothing herein shall be
deemed to require the Company to apply for or to obtain such listing,
registration or qualification.     (b)   Each Holder who is a director or an
Executive Officer is restricted from taking any action with respect to any Award
if such action would result in a (i) violation of Section 306 of the
Sarbanes-Oxley Act of 2002, and the regulations

27



--------------------------------------------------------------------------------



 



      promulgated thereunder, whether or not such law and regulations are
applicable to the Company, or (ii) any policies adopted by the Company
restricting transactions in the Stock.

13.3   Stock Restriction Agreement. The Committee may provide that Shares
issuable upon the exercise of an Option shall, under certain conditions, be
subject to restrictions whereby the Company has (i) a right of first refusal
with respect to such Shares, (ii) specific rights or limitations with respect to
the Participant’s ability to vote such Shares, or (iii) a right or obligation to
repurchase all or a portion of such Shares, which restrictions may survive a
Participant’s cessation or termination as a Service Provider.

SECTION 14
OTHER EMPLOYEE BENEFITS
The amount of any compensation deemed to be received by a Participant as a
result of the exercise of an Option or the grant, payment or vesting of any
other Award shall not constitute “earnings” with respect to which any other
benefits of such Participant are determined, including benefits under (a) any
pension, profit sharing, life insurance or salary continuation plan or other
employee benefit plan of the Company or (b) any agreement between the Company
and the Participant, except as such plan or agreement shall otherwise expressly
provide.
SECTION 15
PLAN AMENDMENT, MODIFICATION AND TERMINATION

15.1   Amendment, Modification, and Termination. The Board may at any time
terminate, and from time to time may amend or modify, the Plan; provided,
however, that no amendment or modification may become effective without approval
of the amendment or modification by the shareholders if shareholder approval is
required to enable the Plan to satisfy any applicable statutory or regulatory
requirements, to comply with the requirements for listing on any exchange where
the Shares are listed, or if the Company, on the advice of counsel, determines
that shareholder approval is otherwise necessary or desirable.   15.2  
Adjustment Upon Certain Unusual or Nonrecurring Events. The Board may make
adjustments in the terms and conditions of Awards in recognition of unusual or
nonrecurring events (including the events described in Section 4.3) affecting
the Company or the financial statements of the Company or of changes in
applicable laws, regulations, or accounting principles, whenever the Board
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.   15.3   Awards Previously Granted. Notwithstanding any other
provision of the Plan to the contrary (but subject to a Holder’s employment
being terminated for Cause and Section 15.2), no termination, amendment or
modification of the Plan shall adversely affect in any material way any Award
previously granted under the Plan, without the written consent of the Holder of
such Award.

28



--------------------------------------------------------------------------------



 



SECTION 16
WITHHOLDING

16.1   Withholding Requirement. The Company’s obligations to deliver Shares upon
the exercise of an Option, or upon the vesting of any other Award, shall be
subject to the Participant’s satisfaction of all applicable federal, state and
local income and other tax withholding requirements.   16.2   Withholding with
Stock. The Committee may, in its sole discretion, permit the Holder to pay all
minimum required amounts of tax withholding, or any part thereof, by electing to
transfer to the Company, or to have the Company withhold from the Shares
otherwise issuable to the Holder, Shares having a value not to exceed the
minimum amount required to be withheld under federal, state or local law or such
lesser amount as may be elected by the Holder. The Committee may require that
any shares transferred to the Company have been held or owned by the Participant
for a minimum period of time. All elections shall be subject to the approval or
disapproval of the Committee. The value of Shares to be withheld shall be based
on the Fair Market Value of the Stock on the date that the amount of tax to be
withheld is to be determined (the “Tax Date”), as determined by the Committee.
Any such elections by Holder to have Shares withheld for this purpose will be
subject to the following restrictions:

  (a)   All elections must be made prior to the Tax Date;     (b)   All
elections shall be irrevocable; and     (c)   If the Participant is an officer
or director of the Company within the meaning of Section 16 of the 1934 Act
(“Section 16”), the Participant must satisfy the requirements of such Section 16
and any applicable rules thereunder with respect to the use of Stock to satisfy
such tax withholding obligation.

SECTION 17
NONEXCLUSIVITY OF THE PLAN

17.1   Nonexclusivity of the Plan. Neither the adoption of the Plan nor the
submission of the Plan to shareholders of the Company for approval shall be
construed as creating any limitations on the power or authority of the Board or
of the Committee to continue to maintain or adopt such other or additional
incentive or other compensation arrangements of whatever nature as the Board or
the Committee, as the case may be, may deem necessary or desirable, or to
preclude or limit the continuation of any other plan, practice or arrangement
for the payment of compensation or fringe benefits to employees, non-employee
directors or non-employee advisory directors generally, or to any class or group
of employees, non-employee directors or non-employee advisory directors, which
the Company now has lawfully put into effect, including any retirement, pension,
savings and stock purchase plan, insurance, death and disability benefits and
executive short-term incentive plans.

29



--------------------------------------------------------------------------------



 



SECTION 18
REQUIREMENTS OF LAW

18.1   Requirements of Law. The issuance of Stock and the payment of cash
pursuant to the Plan shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or stock
exchanges as may be required. Notwithstanding any provision of the Plan or any
Award, Holders shall not be entitled to exercise or receive benefits under any
Award, and the Company shall not be obligated to deliver any Shares or other
benefits to a Holder, if such exercise, receipt of benefits or delivery would
constitute a violation by the Holder or the Company of any applicable law or
regulation.   18.2   Code Section 409A. This Plan is intended to meet or to be
exempt from the requirements of Section 409A of the Code, and shall be
administered, construed and interpreted in a manner that is in accordance with
and in furtherance of such intent. Any provision of this Plan that would cause
an Award to fail to satisfy Section 409A of the Code or, if applicable, an
exemption from the requirements of that Section, shall be amended (in a manner
that as closely as practicable achieves the original intent of this Plan) to
comply with Section 409A of the Code or any such exemption on a timely basis,
which may be made on a retroactive basis, in accordance with regulations and
other guidance issued under Section 409A of the Code.   18.3   Rule 16b-3. Each
transaction under the Plan is intended to comply with all applicable conditions
of Rule 16b-3, to the extent Rule 16b-3 reasonably may be relevant or applicable
to such transaction. To the extent any provision of the Plan or any action by
the Committee under the Plan fails to so comply, such provision or action shall,
without further action by any person, be deemed to be automatically amended to
the extent necessary to effect compliance with Rule 16b-3; provided, however,
that if such provision or action cannot be amended to effect such compliance,
such provision or action shall be deemed null and void to the extent permitted
by law and deemed advisable by the Committee.   18.4   Governing Law. The Plan
and all agreements hereunder shall be construed in accordance with and governed
by the laws of the state of Missouri without giving effect to the principles of
the conflict of laws to the contrary.

[The remainder of this page intentionally has been left blank]

30



--------------------------------------------------------------------------------



 



SUBJECT TO THE SHAREHOLDER APPROVAL REQUIREMENT NOTED BELOW, THIS EXCHANGE
NATIONAL BANCSHARES, INC. 2007 OMNIBUS INCENTIVE PLAN HEREBY IS ADOPTED BY THE
BOARD OF DIRECTORS OF EXCHANGE NATIONAL BANCSHARES, INC. THIS 14th DAY OF
FEBRUARY, 2007.
THE PLAN SHALL BECOME EFFECTIVE ONLY IF APPROVED BY THE SHAREHOLDERS OF THE
COMPANY AND THE EFFECTIVE DATE OF THE PLAN SHALL BE SUCH DATE OF SHAREHOLDER
APPROVAL.

            EXCHANGE NATIONAL BANCSHARES, INC.
      By:           Name:           Title:        

31